Opinion issued April 29, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01027-CR
____________

OLEGARIO PENA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 941570 



 
MEMORANDUM  OPINION
               Appellant Olegario Pena pleaded no contest to aggravated sexual assault
without a plea bargain agreement.  The trial court found appellant guilty and assessed
punishment at confinement for 35 years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting an evaluation of the record that demonstrates the lack of arguable
grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978);
Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992, pet.
ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).
               We affirm the trial court’s judgment.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).